Citation Nr: 1511496	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the Veteran testified at a video conference hearing at the RO before the undersigned.

Review of the documents in the Veteran's Virtual VA electronic claims file reveals the transcript of the May 2013 Board hearing and VA medical records pertinent to the issues on appeal.  Review of the Veterans Benefits Management System paperless claims processing system reveals no records.  


FINDINGS OF FACT

1. A left knee disorder did not manifest in service, arthritis was not compensably disabling within the one year presumptive period, and any current left knee disorder is unrelated to service.

2. A right knee disorder did not manifest in service, arthritis was not compensably disabling within the one year presumptive period, and any current right knee disorder is unrelated to service.  


CONCLUSIONS OF LAW

1. A left knee disorder was not incurred in or aggravated by service and left knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§  1101, 1110, 1112, 1137, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309.  

2. A right knee disorder was not incurred in or aggravated by service and right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§  1101, 1110, 1112, 1137, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§  5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated October 2011 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.  
 
The Veteran was also afforded a VA hearing by video conference at the RO before the undersigned in May 2013.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions supplemented VA's compliance with the Veterans Claims Assistance Act and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103(c)(2)(2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
The Board has reviewed all of the evidence in the Veteran's claims file, including his written contentions, service and private treatment records, a private medical opinion, and the VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of entitlement to service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. §  3.303(b) applies in cases such as this one when the disability for which the Veteran is claiming compensation, arthritis, is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. §  1101(3) or 38 C.F.R. §  3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Consideration of service connection on a continuity of symptomatology basis is required, however, only where a condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §  3.303(b).  

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§  3.307(a), 3.309(a).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  

Analysis

The Veteran contends that his current knee disorders began during active duty service.

The Veteran has been diagnosed with degenerative disease and gout in both knees.  Both disorders are forms of arthritis.  The Veteran acknowledges that he did not sustain a specific injury, but testified that he spent a significant amount of time standing on concrete surfaces during service as a cook.  The Veteran's testimony is credible, and consistent with the circumstances of service as a cook.  He has thus met the current disability and in-service event elements of the claims.  The dispositive question is whether there is a relationship between the current disabilities and the in-service event.   

The Veteran acknowledges that he did not seek treatment for a knee disorder in service or for many years thereafter.  The service treatment records are consistent with the Veteran's statements, as there are no notations regarding the knees in the service treatment records, no abnormalities were noted on the separation examination, and the Veteran indicated at the time that he did not have knee symptoms and was "in very good health."  There are no post service treatment records showing compensably disabling arthritis in either knee joint during the year immediately following the Veteran's separation from active duty.  Thus, a knee disorder was not manifested in service, and compensably disabling arthritis was not manifested within the one year presumptive period.  

Service connection on a continuity of symptomatology basis under 38 C.F.R. §  3.303(b) requires notation of symptoms in service and there were no such notations.  To the extent that the Veteran has stated that he experienced knee symptoms continuously from the time of service, this conflicts with the statements that he made at the time of separation indicating no knee symptoms.  The Board finds the appellant's contemporaneous inservice statements to be of greater probative weight than his subsequent statements made during the course of a claim for compensation benefits.  The later statements thus lack credibility and the weight of the evidence is against continuity of knee symptomatology.  

As to whether there is a relationship between the current knee disabilities and service, there are three opinions to consider: a June 2012 VA medical examination report, an August 2011 private medical opinion, and the appellant's own opinion.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of his current knee disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current bilateral knee disorders are related to excessive standing, strain or injury during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

The Veteran's private treating physician opined in August 2011 that the appellant's time standing on hard surfaces during his active duty service "may be contributing to his current chronic pain."  Such an opinion is too speculative in nature to provide a medical nexus.  Cf. Bloom v. West, 12 Vet. App. 185, 187 (1999).  The physician also offered no reference to any medical literature to support this speculation.  

In contrast, the June 2012 VA examiner found a lack of nexus between the Veteran's current knee disorders and his active duty service.  The examiner cited a lack of any medical evidence to support the theory that prolonged standing can cause knee arthritis and offered the Veteran's age as a more likely cause.  In weighing this medical opinion against the August 2011 private opinion, the Board finds the reasoning of the June 2012 VA examiner to be more thorough.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner cited a lack of any medical literature in favor of the appellant's claims and offered more detailed reasons explaining why the claimant's current knee disorders were less likely than not to have anything to do with his active duty service.  

Because the Board finds the June 2012 opinion to be of greater probative weight, the preponderance of the most probative evidence weighs against the Veteran's claims.  In making its determination, the Board considered the applicability of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, this rule does not apply and the claims must be denied.
 

ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


